Citation Nr: 0829941	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right leg 
disorder.  

3.  Entitlement to an initial evaluation higher than 20 
percent for residuals of herniated disk at L5-S1.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to November 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a right 
leg disorder and entitlement to an initial rating higher than 
20 percent for herniated disk at L5-S1 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence does not show that the veteran 
has a hearing disability for VA purposes.


CONCLUSION OF LAW

Criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in March 
2004 and provided to the appellant prior to the January 2005 
rating decision, the RO advised the appellant of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the appellant in 
obtaining and what information or evidence the appellant was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
since his claim is being denied, no effective date or 
schedular evaluation will be assigned, so not receiving 
notice concerning these downstream elements of his claim are 
nonprejudicial, i.e., harmless error.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, also, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service, VA, and private treatment records are 
in the file and he has been afforded a VA examination in 
connection with his claim.  The veteran has at no time 
referenced available outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Congress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. 38 U.S.C.A. § 1110 (West 
2002).  A determination of service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At a December 2005 VA audiological examination, the veteran 
reported military noise exposure as a result of working in 
missile maintenance with rockets, diesel engines, and loaded 
missile silos as well as weapons fire during annual 
qualifications.  He reported wearing insert hearing 
protection during such noise exposure.  He also reported 
civilian noise exposure.  Specifically, he reported that he 
currently works around rockets at NASA and wears insert/foam 
hearing protection devices.  That examination revealed pure 
tone thresholds of 15, 20, 20, 20, and 25 decibels in the 
veteran's right ear, and 10, 15, 10, 10, and 20 in the 
veteran's left ear at 500, 1000, 2000, 3000, and 4000 hertz 
respectively.  Additionally, the veteran had speech 
discrimination scores of 94 percent, bilaterally.  The 
diagnostic/clinical test results revealed that hearing was 
essentially within normal limits for both ears.  Speech 
reception thresholds were in agreement with pure tone 
findings, speech recognition was excellent bilaterally, and 
tympanometry was normal for both ears.  

Upon review of the December 2005 VA audiometric examination, 
the Board finds that the results do not reflect hearing 
impairment constituting a disability under 38 C.F.R. § 3.385.  
In the absence of a current bilateral hearing disability for 
VA purposes, there can be no valid claim for such a disorder, 
and the appeal must be denied.  Brammer.

For these reasons and bases, the preponderance of the 
evidence is against the claim for service connection for 
hearing loss.  Since the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine is not 
for application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for hearing loss is denied.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  With the 
exception of the veteran's VA examination reports, there are 
no VA or private medical records dated after November 2003 in 
his claims folder.  Any medical records pertaining to current 
treatment for the claimed disabilities on appeal should also 
be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim). 

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disabilities may 
fluctuate over time, VA is required to consider the level of 
the veteran's impairment throughout the entire period.  
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  To provide a 
comprehensive picture of the veteran's actual impairment 
throughout the appeal period, in light of his contentions 
that his service-connected herniated disk at L5-S1 has 
worsened, the Board is of the opinion that another VA 
orthopedic examination is warranted.  Furthermore, because of 
clinical records noting that he experiences radiating pain 
and numbness in the right lower extremity and in light of his 
claim for service connection for a right leg disorder, the 
Board finds that a special neurological examination would be 
helpful to fully evaluate his impairment arising from his 
service-connected herniated disk, L5-S1.  

Moreover, with respect to the veteran's claim for service 
connection for a right leg disorder, insofar as service 
connection for Osgood-Schlatter's disease of the right knee 
is in effect, it is noted that, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that, for purposes of 
determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  It is also pertinent to point out that the Court 
has held that under the duty to assist, where there are 
service-connected and nonservice-connected disabilities 
affecting the same body part or system, medical evidence is 
required to permit the Board and adjudicators to determine 
the degree of disability attributable to the service-
connected as opposed to the nonservice-connected disorder.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).  In Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected versus some other diagnosed disorder, VA 
must consider all symptoms in the adjudication of the claim.

In view of the foregoing facts and applicable law, the Board 
finds that a more thorough examination is warranted that 
includes opinions addressing the questions of secondary 
service connection and potential additional rating criteria 
that may be applicable.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who 
have treated him for his back and leg 
complaints since his discharge from 
active duty service in November 2003.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  If no such records 
can be found, ask for specific 
confirmation of that fact.

2.  After obtaining the records requested 
above, the RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to identify all pathology 
and functional impairment involving his 
herniated disk at L5-S1 and right lower 
extremity.  Specifically, to determine 
(1) the current severity of the service-
connected herniated disk at L5-S1, as 
well as (2) the nature and etiology of 
any additional identified right lower 
extremity disorders, including the 
relationship, if any, between all such 
disorders and the service-connected 
herniated disk at L5-S1 and Osgood-
Schlatter's disease of the right knee.  
The examiners are requested to fully 
describe all pathology and functional 
impairment, providing an explanation as 
to the cause or source of all symptoms 
identified.  

To facilitate responding to the questions 
posed, the claims file and a complete 
copy of this remand must be made 
available to the examiners for review of 
the veteran's pertinent medical and other 
history.  If the examiners are unable to 
offer the requested opinions without 
resort to speculation, the report should 
so state.  Any opinion provided should 
include an explanation (discussion of the 
rationale).  A complete rationale for all 
opinions expressed should be provided.  

3.  Thereafter, the RO should 
readjudicate the claims (on a de novo 
basis) in light of the additional 
evidence.  If the claims are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


